DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the applicant’s filing on September 23, 2020.  Claims 1-9 are pending and examined below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higuchi et al., US 2008/0192984 A1.
As to claim 1, Higuchi teaches an action selection device comprising (¶ 54, 133 and Figs. 26, 28): 
processing circuitry (Fig. 23):
to acquire action group information in which a requirement recognition area is associated with each action of a plurality of actions that a moving body capable of autonomous operation takes, the requirement recognition area indicating a range of an area for which recognition by a sensor is necessary (¶ 128-130 and Fig. 26-27); and 
to acquire a sensor recognition area indicating an area recognized by the sensor, the sensor recognition area being an area that a peripheral recognition device outputs, and select from the action group information, an action associated with the requirement recognition area included in the sensor recognition area (¶ 128-136 and Fig. 26-27).
As to claim 2, Higuchi teaches wherein each of the actions in the action group information is associated with requirement accuracy indicating recognition accuracy of the requirement recognition area required for the sensor, together with the requirement recognition area; and wherein the processing circuitry acquires sensor recognition accuracy indicating recognition accuracy of the sensor, together with the sensor recognition area, the sensor recognition accuracy being accuracy when the sensor recognizes the sensor recognition area, and selects from the action group information, the action for which the requirement recognition area is included in the sensor recognition area and the requirement accuracy is satisfied by the sensor recognition accuracy (¶ 128-136 and Figs. 26-27; e.g. if the detected state is larger than n).
As to claims 3-4, Higuchi teaches wherein the action selection device being mounted on a vehicle, the action selection device further comprising the processing circuitry to decide a travel environment where the vehicle is traveling, wherein the processing circuitry acquires from correction information in which a vehicle travel environment and area correction data used for a correction of the requirement recognition area are associated, the area correction data associated with the vehicle travel environment indicated by the travel environment decided, corrects the requirement recognition area by using the area correction data acquired, and after the correction, selects the action from the action group information (¶ 70-85 and Figs. 3, 10-13).
As to claim 5, Higuchi teaches wherein the action selection device being mounted on a vehicle, the action selection device further comprising the processing circuitry to decide a travel environment where the vehicle is traveling, wherein the processing circuitry acquires from correction information in which a vehicle travel environment and accuracy correction data used for a correction of the requirement accuracy are associated, the accuracy correction data associated with the vehicle travel environment indicated by the travel environment decided, corrects the requirement accuracy by using the accuracy correction data acquired, and after the correction, selects the action from the action group information (¶ 128-136 and Figs. 26-27).
Claims 8-9 are rejected based on the same rationale as used for claim 1 above.
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	August 13, 2022